El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En este caso el apelante no ha presentado en esta Corte Suprema exposición de los hechos, pliego de excepciones ni alegato de errores, y sólo tenemos para resolver la apelación dél acusado, la transcripción de los autos y el informe del lion. Fiscal de este tribunal.
La denuncia formulada originariamente ante la Corte Municipal de Caguas, y que sirvió de base para el nuevo juicio ■en apelación ante la Corte de Distrito de Humacao, es la si-guiente :
“Corte Municipal de Caguas, Puerto Rico. Estado^ Unidos de América, ss:. El Presidente de los Estados Unidos. El Pueblo de Puerlo Pico v. Celedonio Albino. Yo, Pablo Fernández y Diez, vecino de Caguas, calle de Barrio de Turabo, de treinta y seis’ años, formulo denuncia contra el expresado acusado, por delito de acometimiento con agravantes, cometido de la manera siguiente -. que en la tarde del día de ayer, a las 6 p. m., noviembre 11 de 1910, y en el barrio de Turabo que forma parte del Distrito Judicial Municipal de Caguas, el acusado maliciosa y criminalmente, estando el declarante acompa-ñado de su hermano Pelayo Fernández, y Francisco Sosa atando unos bueyes en la finca que tienen arrendada a Don Pascual Fernández Acevedo, el declarante y su referido hermano Pelayo, les acometió con un machete que portaba, porque el declarante manifestó al acu-sado que un caballo que se encontraba en dicha finca, y que allí pas-taba ilegalmeñte, por orden de Don Severo Abella Bastón, había de ser conducido al depósito municipal de animales; y le .prohibía .lo tomase para llevarlo consigo. Tal fué el acometimiento y con tanta insistencia lo hizo que obligó al .declarante y a su hermano a retirarse del sitio a fin de evitar males mayores. Como este hecho es contrario a la paz y dignidad de El Pueblo de Puerto Rico, lo denuncio ante la corte a los efectos de justicia, siendo testigos Nicomedes Vega, Tomás Flores, Aniceta Oquendo, Pelayo Fernández y Francisco Sosa. Fir-mado, Pablo Fernández, Denunciante. Jurada ante mí, hoy, 12 de noviembre, 1910. Firmado Rafael Aguayo, Secretario de la Corte Municipal de Caguas.’’
*483En ella se imputa al- acusado e'n términos claros y preci-sos la comisión de un delito de acometimiento con agravante, pues al decir que el denunciante y otras personas fueron aco-metidas por el acusado con un machete, no necesitaba expre-sar que tal instrumento era un arma mortífera porque tal apreciación debe ser becba por el tribunal en vista de la clase de arma empleada y sin que importe la calificación que de la misma baga el denunciante. '
La denuncia es, por tanto, suficiente, y el juez de la corte inferior después de oir las pruebas declaró en su'sentencia de 3 de enero último, que el acusado era culpable del delito de' acometimiento con • agravantes ■ y le' impuso la pena de quince dollars' de multa y en defecto de pago ún día de cárcel por cada dollar que dejare de satisfacer y las costas. • ' ■
Como por tratarse de un delito menos grave, {misdemeanor) el caso' fué juzgado en apelación por la Corte de Dis-trito y sin jurado, no bay un veredicto escrito de éste que declare la culpabilidad del acusado y esta aparece en lá senten-cia que declarándole culpable del delito de acometimiento con agravante, le condena no obstante a quince dollars ’de multa, que es una pena inferior al mínimum del fijado por el esta-tuto para castigar el delito de que el acusado fué declarado culpable.
La pena de quince pesos de multa está dentro de los limi-tes de la señalada por la ley para el acometimiento sin agra-vantes ; y por consiguiente, es claro que si la calificación del delito fué correcta, la pena impuesta sería impropia por ser inferior a la marcada por la ley; y si por el contrario, la cali-ficación no es ■ correcta, entonces la pena estaría bien im-puesta.
’ Claramente se ve abora, que bay error en la imposición de l'a pena o en la calificación del delito, pero no tenemos a nuestro alcance elementos para afirmar cuál de ellos es la equivocada, porque el mero becbo de que la denuncia impute el delito de acometimiento con agravantes no es bastante para poder deducir que la calificación es la acertada y erró-*484nea la pena, pnes ha podido no probarse el nso de arma mor-tífera y sí el acometimiento.
Tampoco el hecho de no presentar nna exposición del caso y dejar de alegar errores en la apreciación de las pruebas puede llevarnos a la conclusión de que la calificación del juez fué correcta desde el momento que aparece contradicha con la pena que impuso.
Estudiando el caso de State v. Klock y sus notas, 55 American State Reports, 259, encontramos que en todos los casos allí se tenía un veredicto del jurado que, estimándolo correcto, • servía para conocer si la pena impuesta por la corte era la propia o no; y en ellos cuando se impuso una pena inferior al minimum fijado por el estatuto, se devolvió la causa al juez inferior para que impusiera la pena adecuada.
Pero como en este caso carecemos como en aquéllos de elementos para afirmar que la pena es la errónea y no la calificación, habremos de revocar la sentencia, ordenando la celebración de un nuevo juicio.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.